SWEIGERT, Senior District Judge,
dissenting:
I dissent. At this distance the finding of the District Judge that: “the delay from early 1974 to late 1978 was unconscionable .and prejudicial to the defendants because the records which would support their position are no longer available”, Minute Order, United States of America v. James H. Cederquist, et al, (Hallcraft) No. 78 418 (D. Arizona, July 13, 1979), should not be labeled clearly erroneous.
Accordingly, I would vote to affirm the dismissal of the indictment.